IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                May 13, 2009
                               No. 08-10744
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MICHAEL A RODRIGUEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:96-CR-76-9


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Michael A. Rodriguez pleaded guilty to two counts of interstate travel in
aid of a racketeering enterprise, in violation of 18 U.S.C. § 1952.     He was
sentenced to 78 months in prison and three years of supervised release.
Rodriguez completed his prison term and began serving his term of supervised
release. The Government then sought to revoke Rodriguez’s supervised release,
alleging that Rodriguez had violated the condition that he not use a controlled



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10744

substance. Rodriguez now appeals the district court’s revocation of supervised
release.
      This court reviews the district court’s revocation decision for abuse of
discretion.   United States v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995).
“Where there is an adequate basis for the district court’s discretionary action of
revoking [supervised release], the reviewing court need not decide a claim of
error as to other grounds that had been advanced as a cause of revocation.”
United States v. McCormick, 54 F.3d 214, 219 n.3 (5th Cir. 1995)(quotation
marks omitted).
      Rodriguez’s admitted use of cocaine on three occasions were each a
sufficient ground for the district court’s discretionary revocation of Rodriguez’s
supervised release under 18 U.S.C. § 3583(e).         See § 3583(e)(3); see also
McCormick, 54 F.3d at 219 & n.3. Rodriguez does not contend that the district
court was without authority to revoke under § 3583(e)(3) for his admitted use of
cocaine. Accordingly, he is deemed to have abandoned the issue on appeal. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Rodriguez’s assertion that
the district court failed to state any reasons for invoking its discretionary
authority under § 3583(e) is belied by the record. Because the district court
properly exercised its discretion to revoke Rodriguez’s supervised release under
§ 3583(e), Rodriguez’s arguments regarding the applicability of §§ 3583(g)(1) and
(4), which were not the basis of the motion to revoke premised on Rodriguez’s
admitted use of cocaine, are irrelevant. See McCormick, 54 F.3d at 219 & n.3.
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED. The Government’s alternative
motion to dismiss the appeal is DENIED and its motion for an extension of time
to file an appellate brief is DENIED as unnecessary.




                                        2